     Case: 1:20-cv-01546 Document #: 24 Filed: 05/15/20 Page 1 of 2 PageID #:448




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SUPERHYPE TAPES, LTD.,

       PLAINTIFF,                                    CASE NO.: 1:20-CV-01546

V.
                                                     JUDGE CHARLES R. NORGLE, SR.
THE PARTNERSHIPS AND UNIDENTIFIED
CORPORATIONS IDENTIFIED ON SCHEDULE “A”,
                                                     MAGISTRATE JUDGE M. DAVID WEISMAN
       DEFENDANTS.




                           PLAINTIFF’S CASE STATUS REPORT


        Plaintiff, Superhype Tapes, Ltd., (“Superhype” or “Plaintiff”) provides this case status

 report in compliance with the Third Amended General Order 20-0012 IN RE: CORONAVIRUS

 COVID-19 PUBLIC EMERGENCY [35].

        This case was opened on March 2, 2020. An ex parte Temporary Restraining Order was

 filed by Plaintiff on March 4, 2020 [11]. As of today, May 15, 2020, no decision has been made

 nor further action taken in the case.

        Plaintiff understands that this Court may be unable to move forward with its ex parte

 motion for TRO until a time when a hearing can be scheduled. However, it is Plaintiff’s position

 that its motion could be decided based on its written argument, without need for a hearing, as

 the hearing is ex parte, and Defendants are not given notice. Moreover, it is not uncommon

 among some Judges in this Circuit to grant such motions without a hearing. As such, Plaintiff

 deferentially requests that the Court consider moving forward with the TRO.
   Case: 1:20-cv-01546 Document #: 24 Filed: 05/15/20 Page 2 of 2 PageID #:449




       Plaintiff recognizes this is a novel and trying time for the Court, and us all, and makes

its request with all due respect to the Court and the Defendants, and will humbly comply with

any directive issued by this Court.



     Dated:     May 15, 2020                          Respectfully submitted,

                                                      /s/ Ann Marie Sullivan
                                                      Ann Marie Sullivan
                                                      Alison Carter
                                                      Raymond Lang
                                                      AM Sullivan Law, LLC
                                                      1440 W. Taylor St., Suite 515
                                                      Chicago, Illinois 60607
                                                      Telephone: 224-258-9378
                                                      E-mail: ams@amsullivanlaw.com

                                                      ATTORNEYS FOR PLAINTIFF
